Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 12 are objected to as being dependent upon a rejected base claim and would be allowable if rewritten to include the subject matter of the rejected parent claims and if amended to overcome the 101 rejections.
Claims 1-20 are objected to because of the following informalities:  Claims 1 and 19 recite “second predetermined time” without a preceding article (i.e., “a” or “the”).  Claim 6 recites “wireless communication” and should instead recite “wireless communication unit.”  Claim 10 recites “cause to the scanner” and should instead recite “cause the scanner.”  Claim 10 also recites “first code symbol” without a preceding article (i.e., “a” or “the”).  Claims 2-9, 11-18, and 20 depend on objected to base claims and are therefore also objected to as failing to cure the deficiencies set forth.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “cause the scanner to turn on and begin a first reading attempt upon receiving the reading start instruction” and it is unclear as to whether the reading start instruction causes both the activation of the scanner and the first attempt of the reading or whether the reading start instruction causes only the first attempt of the reading.  The scope of Claim 10 is thus unclear and Claim 10 is therefore rejected is indefinite.  Claims 11-18 depend on Claim 10 and are also rejected for failing to cure the deficiency set forth.  
Claim 10 recites “the first reading attempt time” without antecedent basis.  The scope of Claim 10 is therefore unclear.  Claim 10 is thus rejected as indefinite.  Claims 11-18 depend on Claim 10 and are also rejected for failing to cure the deficiency set forth.  
Claim 17 recites “the control unit” without antecedent basis.  The scope of Claim 17 is therefore unclear.  Claim 17 is thus rejected as indefinite.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Exemplary Claim 1 substantially recites:  a symbol reading device, comprising:  a reading unit configured to read a symbol attached to a commodity for identifying the commodity; and a control unit configured to:  determine whether an operation button for starting a symbol reading of the reading unit has been pressed; allow the reading unit to read a first symbol within a first predetermined time after it is determined that the operation button has been pressed; allow the reading unit to read a second symbol within a second predetermined time if the reading unit reads the first symbol within the first predetermined time; execute registration processing for commodities based on the first symbol read within the first predetermined time or the second symbol read within second predetermined time; and end the symbol reading of the reading unit when either the reading unit does not read the first symbol within the first predetermined time or the reading unit does not read the second symbol within second predetermined time.  
These limitations cover a process that, under their broadest reasonable interpretations, cover subject matter that may be performed in the mind and subject matter viewed as certain methods of organizing human activity with the additional recitation of generic computer components.  That is, other than reciting “reading unit,” “control unit,” and “operation button” in exemplary Claim 1, nothing in the claim precludes the steps from practically being performed in the mind or from being viewed as certain methods of organizing human activity.  For example, but for the recited elements, the limitations in the context of Claim 1 encompass identifying and registering commodities for sale.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e., determine whether an operation button has been pressed), then it falls within the “Mental Processes” grouping of abstract ideas.  Similarly, if a claim limitation under its broadest reasonable interpretation covers sales behaviors (i.e., execute registration processing), then it falls under the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  
	The abstract idea is not integrated into a practical application.  As stated above, Claim 1 recites the additional elements of “reading unit,” “control unit,” and “operation button” to perform the limitations recited above.  These elements are recited at a high level of generality (i.e. as generic computer components performing generic computer functions), add insignificant extra-solutionary activity to the abstract idea, and generally link the use of the judicial exception to a particular technological environment or field of use (i.e. sales registration) such that they amount to no more than mere instructions to apply the exception using generic computer components.  Additionally, the claims do not present a technical solution to a technical problem, but rather, use generic elements to process commodities.  Accordingly, these additional elements do not impose any meaningful limits on practicing the abstract idea and thus do 
	The claims do not limit the “reading unit,” “control unit,” and “operation button” to any elements that may be construed as “significantly more” than what is already known.  That is, the functions of all elements in the claims do not recite significantly more than electronic computing devices with memories and communication features, which the courts have found to be well-understood, routine, and conventional attributes.  For example, the courts found a processing unit, storage device, and operating system with a user interface and devices for communicating over a network to be conventional computing components.  Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229 (Fed Cir. 2016); Alice Pty. v. CLS Bank, 573 U.S. 208 (2014).  A computer-program product, computer-readable storage medium, and processor are therefore insufficient to provide inventive concept when performing well-known, routine, and conventional activity as seen in the pending invention.  Further, a reading unit as claimed in the pending claims amounts to a device for mere data collection which the courts have found to be insignificant extra-solution activity and insufficient to amount to significantly more than the abstract idea.  MPEP 2106.05 (g).  An operation button for starting symbol reading amounts to mere instructions to apply an exception and thus is well-known, routine, and conventional activity.  MPEP 2106.05 (f) (“simply adding a general purpose computer or computer components after the fact to an abstract idea.”).  
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  Claims 1 and 19 are therefore ineligible.  
Claims 2-4, 7-9, and 20 do not add “significantly more” to the ineligibility of Claims 1 and 19, and merely recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  That is, the additional limitations of Claims 2-4, 7-9, and 20 cover subject matter that, under the broadest reasonable interpretation, amounts to subject matter viewed as mental activities and certain methods of organizing human activity but for the generic components of 
Claim 5 recites a light to illuminate symbols.  Illuminating symbols amounts to human activity but for the recitation of generic components.  The certain methods of organizing human activity is not integrated into a practical application as the additional element of a light for illumination merely adds insignificant extra-solution activity (MPEP 2106.05 g).  As such, Claim 5 is directed to an abstract idea.  The light for illumination is insufficient to amount to “significantly more” than the abstract idea as the using of lights for illumination amounts to well-understood, routine, and conventional activity.  In particular, Examiner is taking Official Notice that a light for illuminating amounts to well-understood, routine, and conventional activity.  Even when viewed as an ordered combination, Examiner finds no unconventional arrangement of elements as each additional element functions in combination the same as when separately.  Accordingly, Claim 5 is ineligible.   
Claim 6 recites a memory unit to store code symbols, a wireless communication unit to connect, and a point-of-sale terminal to receive stored symbols.  The limitations of Claim 6 recite mental concepts and certain methods of organizing human activity but for the recitation of generic computer components.  The abstract ideas are not integrated into a practical application as the additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic components.  As such, Claim 6 is directed to an abstract idea.  The memory unit, wireless communication unit, and the point-of-sale terminal are insufficient to amount to “significantly more” than the abstract idea as the devices are comparable to storage, communication, and processing devices that the courts have rendered known components performing well-understood, routine, and conventional activity.  See, e.g., Apple Inc. v. Ameranth, 842 F.3d 1229 (Fed. Cir. 2016) (finding claims comprising processing, storage, and communication units ineligible); Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347 2358-59 (2014) (finding generic computer components insufficient to amount to significantly more than the abstract idea).  Further, applying wireless communications to systems is insufficient to amount to 
Exemplary Claim 10 substantially recites:  a symbol reading device, comprising:  a scanner to read a symbol attached to an item for identifying the item; and a controller configured to:  receive a reading start instruction from an operation panel; cause the scanner to turn on and begin a first reading attempt upon receiving the reading start instruction; allow the scanner to continue the first reading attempt for a first reading setting time after receiving the reading start instruction; cause to the scanner to immediately begin a second reading attempt without turning the scanner off after a reading of a first code symbol in the first reading attempt; allow the scanner to continue the second reading attempt until the first of a reading of a second code symbol or an elapse of a second reading setting time; execute sales registration processing according to any reading of first code symbol in the first reading attempt time or the second code symbol in the second reading attempt; cause the scanner to turn off if no code symbol is read in the first reading attempt within the first reading setting time; and cause the scanner to turn off if no code symbol is read in the second reading attempt within the second reading setting time.  
These limitations cover a process that, under their broadest reasonable interpretations, cover subject matter that may be performed in the mind and subject matter viewed as certain methods of organizing human activity with the additional recitation of generic computer components.  That is, other than reciting “scanner,” “controller,” and “operation panel” in exemplary Claim 10, nothing in the claim precludes the steps from practically being performed in the mind or from being viewed as certain methods of organizing human activity.  For example, but for the recited elements, the limitations in the context of Claim 10 encompass identifying and registering commodities for sale.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Similarly, if a claim limitation under its broadest reasonable interpretation covers sales behaviors (i.e., 
	The abstract idea is not integrated into a practical application.  As stated above, Claim 10 recites the additional elements of “scanner,” “controller,” and “operation panel” to perform the limitations recited above.  These elements are recited at a high level of generality (i.e. as generic computer components performing generic computer functions), add insignificant extra-solutionary activity to the abstract idea, and generally link the use of the judicial exception to a particular technological environment or field of use (i.e. sales registration) such that they amount to no more than mere instructions to apply the exception using generic computer components.  Additionally, the claims do not present a technical solution to a technical problem, but rather, use generic elements to process commodities.  Accordingly, these additional elements do not impose any meaningful limits on practicing the abstract idea and thus do not integrate the abstract idea into a practical application.  The claims are therefore directed to an abstract idea.  
	The claims do not limit the “scanner,” “controller,” and “operation panel” to any elements that may be construed as “significantly more” than what is already known.  That is, the functions of all elements in the claims do not recite significantly more than electronic computing devices with memories and communication features, which the courts have found to be well-understood, routine, and conventional attributes.  For example, the courts found a processing unit, storage device, and operating system with a user interface and devices for communicating over a network to be conventional computing components.  Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229 (Fed Cir. 2016); Alice Pty. v. CLS Bank, 573 U.S. 208 (2014).  A computer-program product, computer-readable storage medium, and processor are therefore insufficient to provide inventive concept when performing well-known, routine, and conventional activity as seen in the pending invention.  Further, a scanner as claimed in the pending claims amounts to a device for mere data collection which the courts have found to be insignificant extra-solution activity and insufficient to amount to significantly more than the abstract idea.  MPEP 2106.05 (g).  An operation panel for starting symbol reading amounts to mere instructions to apply an exception 
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  Claim 10 is therefore ineligible.  
Claims 11-13, 15-16, and 18 do not add “significantly more” to the ineligibility of Claim 10 and merely recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  That is, the additional limitations of Claims 11-13, 15-16, and 18 cover subject matter that, under the broadest reasonable interpretation, amounts to subject matter viewed as mental activities and certain methods of organizing human activity but for the generic components of parent Claim 10.  The analysis for Claim 10 therefore applies equally to Claims 11-13, 15-16, and 18.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.  Claims 11-13, 15-16, and 18 are therefore ineligible.  
Claims 14 and 17 recite a memory unit to store code symbols, a wireless communication unit to connect, and a point-of-sale terminal to receive stored symbols.  The limitations of Claims 14 and 17 recite mental concepts and certain methods of organizing human activity but for the recitation of generic computer components.  The abstract ideas are not integrated into a practical application as the additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic components.  As such, Claims 14 and 17 are directed to an abstract idea.  The memory unit, wireless communication unit, and the point-of-sale terminal are insufficient to amount to “significantly more” than the abstract idea as the devices are comparable to storage, communication, and processing devices that the courts have rendered known components performing well-understood, routine, and conventional activity.  See, e.g., Apple Inc. v. Ameranth, 842 F.3d 1229 (Fed. Cir. 2016) (finding claims comprising processing, storage, and communication units ineligible); Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347 2358-59 (2014) (finding generic computer components 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-9, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (U.S. Patent Application Publication No. 20150025990) in view of Jiang et al. (U.S. Patent Application Publication No. 20080073435) and Roslak et al. (U.S. Patent No. 7010501).  

	As per Claims 1 and 19, Suzuki teaches a symbol reading device [0041], comprising:
	a reading unit configured to read a symbol attached to a commodity for identifying the commodity [0041]; 
	and a control unit configured to:
		allow the reading unit to read a first symbol [0067];
		allow the reading unit to read a second symbol (FIG. 10) [0068];
		execute a registration processing for commodities based on the first symbol read or the second symbol read [0084];
	Suzuki does not explicitly disclose but Jiang et al. do teach 
allow the reading unit to read a first symbol within a first predetermined time (Jiang et al. teach reading a symbol during a first and second predetermined times (FIG. 5) (i.e., the first and second times are a first predetermined time));
		allow the reading unit to read a second symbol within a second predetermined time if the reading unit reads the first symbol within the first predetermined time (Jiang et al. teach moving the belt and reading the next symbol after the first symbol has been read after the combined first and second times (FIG. 5) [0064]);
		execute a processing for commodities based on the first symbol read within the first predetermined time or the second symbol read within second predetermined time (FIG. 6); 
		and end the symbol reading of the reading unit when either the reading unit does not read the first symbol within the first predetermined time or the reading unit does not read the second symbol within second predetermined time [0063].
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Suzuki with the limitations of Jiang et al. in order to decrease human effort in reading symbols, thereby decreasing instances of human error, and thus increasing accuracy in checkout procedures.  One having ordinary skill in the art would be motivated to make this modification 
Suzuki and Jiang et al. do not explicitly disclose but Roslak et al. do teach 
	determine whether an operation button for starting a symbol reading of the reading unit has been pressed (Col 4 Lines 16-37); and reading symbols after it is determined that the operation button has been pressed (Col 4 Lines 16-37).  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Suzuki in view of Jiang et al. with determine whether an operation button for starting a symbol reading of the reading unit has been pressed; and reading symbols after it is determined that the operation button has been pressed as seen in Roslak et al. in order to optimize power consumption of the device, thereby increasing usage, and thus decreasing waste of power.  One having ordinary skill in the art would be motivated to make this modification in order to decrease overhead costs for retailers and thus increase profits.  These inventions when viewed in a combined state would yield predictable results in processing scanned symbols.  

	As per Claim 2, Suzuki teaches the reading unit is mounted on a shopping cart [0049] [0067] [0094].

	As per Claim 3, Suzuki does not explicitly disclose but Jiang et al. do teach the second predetermined time is shorter than the first predetermined time (Jiang et al. teach the reading of a second symbol after a reading of a first symbol wherein the first symbol was read during the extended time and the next symbol was read without the extended time [0064-0065]).
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Suzuki the second predetermined time is shorter than the first predetermined time as seen in Jiang et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did 
	
As per Claim 7, Suzuki teaches the reading unit is a bar code scanner [0041].  

	As per Claim 8, Suzuki teaches the control unit comprises a central processing unit (Figure 7).

	As per Claim 9, Suzuki teaches the first symbol and second symbol correspond to commodity codes of different products for sale at a retail location (FIG. 9) [0066-0069].   

As per Claim 20, Suzuki teaches the reading unit is a bar code scanner mounted to a shopping cart [0049] [0067], and registration processing includes storing a commodity code corresponding to the first symbol (Figure 7). 
Suzuki does not explicitly disclose but Jiang et al. do teach the second predetermined time is shorter than the first predetermined time [0064-0065]. 
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Suzuki the second predetermined time is shorter than the first predetermined time as seen in Jiang et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in processing scans.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (U.S. Patent Application Publication No. 20150025990) in view of Jiang et al. (U.S. Patent Application Publication No. 20080073435), Roslak et al. (U.S. Patent No. 7010501), and Yamada et al. (U.S. Patent No. 8517266).  

As per Claim 5, Suzuki, Jiang et al., and Roslak et al. do not explicitly disclose but Yamada et al. do teach the reading unit includes a light to illuminate symbols attached to commodities, and the control unit is configured to end symbol reading by the reading unit by instructing the turning off the light (Col 7 Lines 45-52).  
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Suzuki in view of Jiang et al. and Roslak et al. with the reading unit includes a light to illuminate symbols attached to commodities, and the control unit is configured to end symbol reading by the reading unit by instructing the turning off the light as seen in Yamada et al. in order to optimize viewing of the symbols, thereby increasing accuracy, and thus decreasing errors or misreads.  One having ordinary skill in the art would be motivated to make this modification in order to optimize power consumption of the device, thereby increasing usage, and thus decreasing waste of power.  These inventions when viewed in a combined state would yield predictable results in processing scanned symbols.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (U.S. Patent Application Publication No. 20150025990) in view of Jiang et al. (U.S. Patent Application Publication No. 20080073435), Roslak et al. (U.S. Patent No. 7010501), and Stawar et al. (U.S. Patent Application Publication No. 20080243626).  

As per Claim 6, Suzuki teaches a memory unit for storing code symbols read by the reading unit (Figure 7); and a communication unit configured to connect to a point-of-sale terminal (Figure 7).  
	Suzuki, Jiang et al., and Roslak et al. do not explicitly disclose but Stawar et al. do teach wireless and wherein the control unit is further configured to transmit stored code symbols from the memory unit to the point-of-sale terminal via the wireless communication after a determination that an operation button for ending a shopping transaction has been pressed (FIG. 17) [0232-0235].
wireless and wherein the control unit is further configured to transmit stored code symbols from the memory unit to the point-of-sale terminal via the wireless communication after a determination that an operation button for ending a shopping transaction has been pressed as seen in Stawar et al. in order to expedite processing of registered items, thereby decreasing wait times in retail, and thus decreasing bottlenecks in checkout.  One having ordinary skill in the art would be motivated to make this modification in order to increase throughput of customers and thus increase revenue for retailers.  These inventions when viewed in a combined state would yield predictable results in processing item scans. 

Claim 10-11, 13, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (U.S. Patent Application Publication No. 20150025990) in view of Jiang et al. (U.S. Patent Application Publication No. 20080073435) and Yamada et al. (U.S. Patent No. 8517266).  

As per Claim 10, Suzuki teaches a symbol reading device [0041], comprising:
	a scanner to read a symbol attached to an item for identifying the item [0041];
	and a controller configured to:
		cause the scanner to turn on and begin a first reading attempt [0067]; 
		allow the scanner to continue the first reading attempt for a first reading setting time [0067];
		execute sales registration processing according to any reading of first code symbol in the first reading attempt time or the second code symbol in the second reading attempt [0084];
	Suzuki does not explicitly disclose but Jiang et al. do teach 
receive a reading start instruction from an operation panel [0062];
begin a first reading attempt upon receiving the reading start instruction [0062-0063];
continue the first reading attempt for a first reading setting time after receiving the reading start instruction [0062-0063];
cause to the scanner to immediately begin a second reading attempt without turning the scanner off after a reading of a first code symbol in the first reading attempt (FIG. 5);
	allow the scanner to continue the second reading attempt until the first of a reading of a second code symbol or an elapse of a second reading setting time [0063];
	cause the scanner to try again if no code symbol is read in the first reading attempt within the first reading setting time (FIG. 7);
	and cause the scanner to stop if no code symbol is read in the second reading attempt within the second reading setting time (FIG. 7).  
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Suzuki with the limitations of Jiang et al. in order to decrease human effort in reading symbols, thereby decreasing instances of human error, and thus increasing accuracy in checkout procedures.  One having ordinary skill in the art would be motivated to make this modification in order to expedite symbol reading and thus increase throughput of processed symbols.  These inventions when viewed in a combined state would yield predictable results in processing symbols.  	
Suzuki and Jiang et al. do not explicitly disclose but Yamada et al. do teach cause the scanner to turn off (Col 7 Lines 45-52).  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Suzuki in view of Jiang et al. with cause the scanner to turn off as seen in Yamada et al. in order to optimize power consumption of the device, thereby increasing usage, and thus decreasing waste of power.  One having ordinary skill in the art would be motivated to make this modification in order to decrease overhead costs for retailers and thus increase profits.  These inventions when viewed in a combined state would yield predictable results in processing scanned symbols.  

As per Claim 11, Suzuki does not explicitly disclose but Jiang et al. do teach the first reading setting time is a first predetermined time and the second reading setting time is a second predetermined time shorter than the first predetermined time [0064-0065].	
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Suzuki with the first reading setting time is a first predetermined time and the second reading setting time is a second predetermined time shorter than the first predetermined time as seen in Jiang et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in processing scans.  

As per Claim 13, Suzuki teaches the reading unit is mounted on a shopping cart [0049] [0067] [0094].

As per Claims 15 and 16, Suzuki teaches the scanner is a bar code scanner [0041].  

As per Claim 18, Suzuki and Jiang et al. do not explicitly disclose but Yamada et al. do teach turning off the scanner comprises turning off an illumination source in the scanner (Col 7 Lines 45-52).  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Suzuki in view of Jiang et al. with turning off the scanner comprises turning off an illumination source in the scanner as seen in Yamada et al. in order to optimize viewing of the symbols, thereby increasing accuracy, and thus decreasing errors or misreads.  One having ordinary skill in the art would be motivated to make this modification in order to optimize power consumption of the device, thereby increasing usage, and thus decreasing waste of power.  These inventions when viewed in a combined state would yield predictable results in processing scanned symbols.  

Claims 14 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (U.S. Patent Application Publication No. 20150025990) in view of Jiang et al. (U.S. Patent Application Publication No. 20080073435), Yamada et al. (U.S. Patent No. 8517266), and Stawar et al. (U.S. Patent Application Publication No. 20080243626).  

As per Claims 14 and 17, Suzuki teaches a memory unit for storing code symbols read by the reading unit (Figure 7); and a communication unit configured to connect to a point-of-sale terminal (Figure 7).  
	Suzuki, Jiang et al., and Yamada et al. do not explicitly disclose but Stawar et al. do teach wireless and wherein the control unit is further configured to transmit stored code symbols from the memory unit to the point-of-sale terminal via the wireless communication after a determination that an operation button for ending a shopping transaction has been pressed (FIG. 17) [0232-0235].
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Suzuki in view of Jiang et al and Yamada et al. with wireless and wherein the control unit is further configured to transmit stored code symbols from the memory unit to the point-of-sale terminal via the wireless communication after a determination that an operation button for ending a shopping transaction has been pressed as seen in Stawar et al. in order to expedite processing of registered items, thereby decreasing wait times in retail, and thus decreasing bottlenecks in checkout.  One having ordinary skill in the art would be motivated to make this modification in order to increase throughput of customers and thus increase revenue for retailers.  These inventions when viewed in a combined state would yield predictable results in processing item scans. 

Allowable Subject Matter
Claims 4 and 12 are allowable over the prior art but are objected to for depending on rejected base claims and are subject to 101 rejections.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644.  The examiner can normally be reached on 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.E.B./Examiner, Art Unit 3627                                                                                                                                                                                                        


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627